--------------------------------------------------------------------------------



EXHIBIT 10.18


AGREEMENT

     This Agreement (“Agreement”) is made and entered into this 30th day of
September, 2000, by and between Methode Electronics, Inc. (“Methode”) and Kevin
J. Hayes (“Employee”).

     WHEREAS, Employee has been employed by Methode for a number of years, most
recently as an officer and director, and has substantial financial and other
knowledge about Methode and its various business operations;

     WHEREAS, Employee desires to retire as Executive Vice President, Chief
Financial Officer and Assistant Secretary of Methode, but continue on as an
employee, and the parties have agreed that the effective date of Employee’s
resignation as an officer of Methode will be September 30, 2000; and

     WHEREAS, the parties intend this Agreement to govern their relationship
after Employee’s resignation as an officer of Methode.

     NOW, THEREFORE, in consideration of the promise and mutual agreements
herein, Methode and Employee agree as follows:

     1. Methode hereby employs Employee and Employee hereby agrees to be
employed on the terms and conditions set forth below to assist Methode in
connection with various matters, projects, and activities in which Methode
desires and requests Employee’s input and participation. In general, but without
by way of limitation, Employees duties shall consist of assistance to Methode as
requested in the general matters of the financial activities and structure of
Methode, and any other matters for which Methode considers Employee
knowledgeable, particularly in light of Employee’s long employment as an officer
of Methode. Employee shall perform services hereunder at Methode’s offices at
7401 West Wilson Avenue, Chicago, Illinois (the “Office”). Employee shall
perform services at the Office as requested; provided that during the first six
(6) months of the term of this Agreement, Employee will not be required to be in
the Office in excess of three (3) days per week, and thereafter in excess of six
(6) days per month. Methode’s primary liaison with Employee with respect to this
Agreement will be his successor and/or W.J. McGinley, or such other person as
shall be, from time to time, designated by Methode.

     2.   Employee shall not have any right, power, or authority to create any
obligation, express or implied, or make representations on behalf of Methode,
except as Employee may be so expressly authorized in writing from time to time
by Methode, and then only to the extent of such written authorization.

     3.   During the term of this Agreement, Employee shall be compensated for
his services as follows:


       a.   Employee shall be paid a base salary in the annualized amount of
$15,000, payable in substantially equal monthly installments, subject to any and
all customary payroll deductions;


       b.   Employee shall be a participant, to the extent he meets all
eligibility requirements of general application, in any and all employee benefit
plans maintained by Methode, including, but not limited to, group
hospitalization, medical and disability plans; and


       c.   As long as Employee is a member of Methode’s Board of Directors, he
shall be compensated for such board service in the same manner as the
non-employee directors are compensated. This shall include all attendance fees
and awards under Methode’s 2000 Stock Plan.


       d.   Employee shall be entitled to five (5) weeks of paid vacation per
year.


     Methode agrees that during the term of this Agreement, all outstanding
awards to Employee under Methode’s Incentive Stock Award Plan, 1997 Stock Plan
and Longevity Contingent Bonus Program will continue to vest pursuant to their
terms.



36


--------------------------------------------------------------------------------

     4.   Methode shall reimburse Employee for all actual, authorized,
out-of-pocket expenses, incurred in connection with Employee’s performance of
services under this Agreement.

     5.   Employee shall maintain records relating to Employee’s services under
this Agreement, and expenses incurred in connection therewith, and shall provide
Methode access to such records upon request.

     6.   Employee covenants that in the performance of any services hereunder
he will comply at all times with all applicable laws and regulations of any
jurisdiction in which he performs services, that he will comply with any and all
applicable Methode policies and standards, and that he will perform services
hereunder in a competent and professional manner.

     7.   Employee shall continue to be bound by the provisions of the Employee
Confidentiality and Assignment of Inventions Agreement previously signed by
Employee.

     8.   All materials prepared by Employee for Methode pursuant to this
Agreement shall be owned exclusively by Methode and shall be deemed works “made
for hire.”

     9.   This Agreement shall be effective as of September 30, 2000, and shall
terminate on September 30, 2004, unless the term hereof is extended pursuant to
express written agreement of the parties or terminated pursuant to Section 10
below.

     10.   Methode may terminate this Agreement in the event of any of the
following: (i) material breach of Sections 6 or 7 this Agreement by Employee;
(ii) death of Employee; (iii) total and permanent disability of Employee; or
(iv) Cause. For purposes hereof, “Cause” shall mean excessive unexcused
absenteeism, flagrant neglect of work, serious misconduct, or fraud. In the
event this Agreement is terminated under (i) or (iv) above, Methode shall give
thirty (30) days written notice of termination to Employee identifying
specifically the basis for such notice and Employee shall be entitled to cure
such act, to the extent curable, within the following thirty (30) day period.

     Upon termination of this Agreement for any reason, Employee will cease all
activity on the services and shall promptly provide to Methode, without cost to
Methode, all work product and files developed by Employee under this Agreement
and all materials provided to Employee by Methode in connection with this
Agreement.

     11.   This Agreement may not be assigned by either party nor may Employee’s
obligations hereunder be subcontracted, except upon express prior consent in
writing by Methode.

     12.   Failure of either party to enforce any of the provisions of this
Agreement, of any rights with respect thereto, or failure to exercise any
election provided for herein, shall in no way be considered a waiver of such
provisions, rights or elections, or in any way affect the validity of this
Agreement. The failure to either party to enforce any of said provisions, rights
or elections shall not prejudice such party from later enforcing or exercising
the same or any other provisions, right or elections which it may have under
this Agreement.

     13.   This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois.


METHODE ELECTRONICS, INC   EMPLOYEE     By: /s/ William J. McGinley  /s/ Kevin
J. Hayes             Kevin J. Hayes  Title: Chairman of the Board  Date:
September 12, 2000  Date: September 12, 2000 





37
